PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/931,825
Filing Date: 14 May 2020
Appellant(s): Advanced Micro Devices, Inc.



__________________
Nathan H. Calvert, Reg. No. 48,990
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 31st, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/20/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s first argument is that the cited Quality of Service parameters in Biswas are not indicators of data bus efficiency (last 2 lines of page 7, under “The Anticipation Rejections” section).
A particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). 
The independent claim 1 doesn’t implicitly or explicit a particular dimension of measurement (distance, time, etc.) and relies on the dependent claim to fill in the quantitative value.  “A measure of a number of CAS time intervals”, recited in claim 4, doesn’t necessarily have to be in microseconds, or seconds and can be a non-zero integer. Claim 5 on the other hand is an actual “time interval” but still loose in terms of seconds, micro, nanosecs etc.
Appellant’s next argument is that there is no reasonable interpretation of the phrase “indicator of data bus efficiency” per citing of MPEP 2111.01 (last full paragraph of page 8).


In lieu of the first rebuttal, the phrase “monitor an indicator of data bus efficiency” in claim 1 presents two concerns: 1) Claims 1-18 recites an arbiter monitor an indication but not much detail is to who or what affects the data bus efficiency or “a designated threshold”, whether it be the memory controller, arbiter or some third “external” entity since the “comprising” language used in the preamble leaves such entities open-ended versus “consisting of”. 
The second concern, is the broad scope of the term “indicator”. The term “indicator” could be a GUI element (checkbox, color, signal, phrase, good or “bad”) or maybe “indicator” is a bit, flag, a register value that “represents” certain points or amount of “data bus efficiency of memory channel”.
For the sake of consistency as per MPEP 2111.01, the Applicant’s own instant specification (IFW) [0059] “The indicator of data bus efficiency includes a measurement or projection of one or more time intervals between column-address-strobe (CAS) command”. 
Based on the above observations, Biswas reference is respectfully maintained, with emphasis that the “indicator” taught by “age counter” ([0109]). Biswas does not recite explicitly an “interval between CAS commands”, however the functionality of the “age counter” in context of “CAS scheduler 184” still reads on claim 1 in Biswas [0109].  
For the arguments to the group of claims 3, 12, and 20, Appellant contends that Biswas does not teach “comprises a rolling calculation of data bus utilization” (page 10, 2nd full paragraph).
As Biswas cites “Age counter” in [0109], Appellant hasn’t further explicitly defined a looping addition or subtraction operation and thus addresses the phrase “rolling calculation”, as a counter can operate as adding or subtracting a value in a register.
For the arguments to the group of claims 4-5, 13-14, and 21-22, Appellant contends that Biswas does not teach “comprises a rolling calculation of data bus utilization” (page 10, last full paragraph).
As Biswas cites “Age counter” in [0109], Appellant hasn’t further explicitly defined a looping addition or subtraction operation and thus addresses the phrase “rolling calculation”, as a counter can operate as adding or subtracting a value in a register.
For the arguments to the group of claims 7, 16, and 24, Appellant contends that Biswas does not teach “comprises a measurement of time interval between CAS commands (page 10, last paragraph).
 Biswas [0109], “the value of the age counter may be based on the QoS parameter of a read memory operation, and may be shorter for higher QoS levels than for lower QoS levels” but can also be “Age may be counted as a number of operations which bypass the operation”.  Figure 16 shows a top down priority of both the QoS parameters as well as the length of time for multiple types of CAS operations (“BST or Interrupting CAS” versus a regular CAS. The claimed “designated threshold” seen in “SELECT Old CAS” step 214” or “Select Aged-out CAS” 204 (see Fig. 15, [0120]).
For the arguments to the group of claims 9, 18, and 26, Appellant contends that Biswas does not teach “data bus efficiency is than a designated threshold… [sic]” (page 11, last full paragraph).
The claimed “designated threshold” seen in “SELECT Old CAS” step 214” or “Select Aged-out CAS” 204 (see Fig. 15, [0120]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.B/Examiner, Art Unit 2184                                                                                                                                                                                                        
Conferees:

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184

                                                                                                                                                                                                        /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.